Exhibit 10.2

 

Execution Version

CERTAIN INFORMATION HAS BEEN EXCLUDED FROM THIS EXHIBIT BECAUSE IT IS BOTH NOT
MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM TO THE COMPANY IF PUBLICLY
DISCLOSED. OMISSIONS ARE DESIGNATED AS [***].

 

Third Amendment to Credit Agreement

This Third Amendment to Credit Agreement (this “Amendment”), is dated as of May
29, 2020 (the “Effective Date”), by and among VIVINT SOLAR FINANCING VI, LLC, a
Delaware limited liability company, as borrower (the “Borrower”), BANK OF
AMERICA, N.A., as Administrative Agent (in such capacity, the “Administrative
Agent”) and as Collateral Agent (in such capacity, the “Collateral Agent”) and
the Lenders and the Funding Agents from time to time party to the Credit
Agreement (as defined below).

Recitals:

The Borrower, the Administrative Agent, the Collateral Agent, the Lenders and
the Funding Agents, entered into that certain Credit Agreement, dated as of
August 6, 2019, as amended by the First Amendment to Credit Agreement, dated as
of October 28, 2019, and as further amended by the Second Amendment to Credit
Agreement, First Amendment to Performance Guaranty and First Amendment to the
Facility Administration Agreement, dated as of May 27, 2020 (collectively, the
“Credit Agreement”);

In accordance with Section 10.2 of the Credit Agreement, the parties hereto
desire to further amend the Credit Agreement, subject to the terms hereof;

In consideration of the premises and of the mutual covenants contained herein,
and other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

Section 1.

Defined Terms.

Unless otherwise defined herein, all capitalized terms used herein have the
meanings assigned to such terms in the Credit Agreement.

Section 2.

Amendments, Waivers and Other Modifications.

 

Upon satisfaction of the conditions precedent set forth in Section 3 below:

2.1Section 2.4(A) of the Credit Agreement is hereby amended by inserting the
following sentence immediately prior to the end of such section:

“Notwithstanding the limitation on the amount of borrowings per calendar month
set forth in this Section 2.4(A), the Borrower may request two borrowings in the
month of June 2020.”



--------------------------------------------------------------------------------

 

2.2Section 2.6 of the Credit Agreement is hereby amended by inserting the
following clause (iv) immediately prior to the end of such section:

(iv)Notwithstanding anything to the contrary set forth in this Section 2.6(B),
but without limiting the conditions set forth in Section 2.6(B)(iii) or Section
3.5, the Administrative Agent and the Lenders agree to a Revolving Advance
Commitment Increase of $245,000,000 on May 29, 2020, as reflected within the
revised Commitments set forth on Exhibit E hereto.  For the avoidance of doubt,
the agreement to effect a Revolving Advance Commitment Increase pursuant to the
preceding sentence shall prohibit the Borrower from requesting additional
Revolving Advance Commitment Increases pursuant to Section 2.6(B)(i).

2.3Exhibit A of the Credit Agreement is amended by deleting in its entirety the
definition of “Aggregate Commitment” and replacing it with the following:

“Aggregate Commitment” means, on any date of determination, the sum of the
Commitments then in effect. The Aggregate Commitment as of May 29, 2020 is equal
to $570,000,000.

2.4Exhibit A of the Credit Agreement is amended by deleting in its entirety the
definition of “Applicable Margin” and replacing it with the following:

“Applicable Margin” means, with respect to any day occurring (i) during the
Availability Period, 3.10% per annum or (ii) during an Amortization Period,
4.10%; plus, in the case of both clauses (i) and (ii), if any Event of Default
has occurred and is continuing on such day, 2.00%; provided that if the Cost of
Funds Rate is determined by reference to clause (b) of the definition of Base
Rate, the percentages set forth in clauses (i) and (ii) above shall be reduced
by 1.00%.

2.5Exhibit A of the Credit Agreement is amended by deleting in its entirety the
definition of “Required Lenders” and replacing it with the following:

“Required Lenders” means, as of any date of determination, (i) at least two
Lenders (or all Lenders if there is only one Lender) having more than the
Required Percentage of the aggregate amount of all Commitments together with
(ii) each Lender with at least $100,000,000 of the aggregate amount of
Commitments (to the extent not included within clause (i)). For the purposes of
determining the number of Lenders in the foregoing sentence, Affiliates of a
Lender shall constitute the same Lender and Defaulting Lenders shall be excluded
from any calculation of Required Lenders.

2.6Exhibit A of the Credit Agreement is amended by deleting in its entirety the
definition of “Unused Line Fee Percentage” and replacing it with the following:

“Unused Line Fee Percentage” means 0.65% per annum if the Usage Percentage is
50% or more and 0.85% per annum if the Usage Percentage is less than 50%.

- 2 -



--------------------------------------------------------------------------------

 

2.7Exhibit A of the Credit Agreement is amended by deleting in its entirety the
definition of “Upfront Fee” and replacing it with the following:

“Upfront Fee” means (i) with respect to the Closing Date, an amount equal to the
product of [***]% and the Aggregate Commitment, and (ii) with respect to the
Revolving Advance Commitment Increase Date occurring on May 29, 2020, an amount
equal to the product of [***]% and the Revolving Advance Commitment Increase on
such date.

2.8Exhibit E of the Credit Agreement is deleted in its entirety and replaced
with Exhibit E attached to this Amendment.

Section 3.

Conditions Precedent.

The effectiveness of this Amendment is subject to the satisfaction of the
following conditions precedent in a manner satisfactory to the Administrative
Agent:

(a)The Administrative Agent shall have received this Amendment, duly executed by
the Borrower, the Administrative Agent, the Collateral Agent and all Lenders
party to the Credit Agreement.

(b)The conditions precedent set forth in Sections 2.6(B) and 3.5 of the Credit
Agreement (as amended by this Amendment) to the Revolving Advance Commitment
Increase taking place on the date hereof shall have been satisfied, including
the payment of the related Upfront Fee.

(c)The Administrative Agent shall have received opinions of counsel to the
Borrower regarding certain corporate and security interest matters.

(d)The Administrative Agent shall have received: (i) a certificate from a
Responsible Officer of the Borrower attesting to the (a) minutes of the board of
directors of Sponsor authorizing the Borrower's execution, delivery, and
performance of this Amendment and (b) incumbency and signatures of the
Responsible Officers authorized to execute the same; (ii) copies of the
Borrower's Organizational Documents, as amended, modified, or supplemented prior
to the date hereof, in each case certified by a Responsible Officer of the
Borrower; and (iii) a certificate of status with respect to the Borrower, dated
within fifteen (15) days of the Closing Date, such certificate to be issued by
the appropriate officer of the jurisdiction of organization of such entity,
which certificate shall indicate that such entity is in good standing in such
jurisdiction.

(e)The Administrative Agent shall have received the results of a recent search
of all effective UCC financing statements (or equivalent filings) made with
respect to the Borrower in all appropriate jurisdictions together with copies of
all such filings disclosed by such search.

- 3 -



--------------------------------------------------------------------------------

 

(f)The representations and warranties contained herein shall be true and correct
as of the date hereof, as if made on the date hereof, except for such
representations and warranties as are by their express terms limited to a
specific date.

(g)All corporate proceedings taken in connection with the transactions
contemplated by this Amendment and all documents, instruments and other legal
matters incident thereto shall be satisfactory to the Administrative Agent.

Section 4.

Representations and Warranties.

In order to induce the other parties hereto to enter into this Amendment, the
Borrower hereby represents and warrants to the other parties hereto, as of the
Effective Date, that:

(a)the execution, delivery and performance of this Amendment have been duly
authorized by all necessary action on the part of, and duly executed and
delivered by the Borrower and this Amendment is a legal, valid and binding
obligation of the Borrower, enforceable against the Borrower in accordance with
its terms, except as the enforcement thereof may be subject to the effect of any
applicable bankruptcy, insolvency, reorganization, moratorium, or similar laws
affecting creditors' rights generally and general principles of equity
(regardless of whether such enforcement is sought in a proceeding in equity or
at law);

(b)execution, delivery and performance by it of this Amendment are within its
powers, and do not conflict with, and will not result in a violation of, or
constitute or give rise to an event of default under (i) any of its
organizational documents, (ii) any agreement or other instrument which may be
binding upon it, or (iii) any law, governmental regulation, court decree or
order applicable to it or its properties; and

(c)it has all powers and all governmental licenses, authorizations, consents and
approvals required to carry on its business as now conducted except where the
failure to obtain such licenses, authorizations, consents and approvals would
not result in a Material Adverse Effect.

Section 5.

Execution in Counterparts.

This Amendment may be executed in counterparts, each of which when so executed
and delivered shall be deemed to be an original and all of which taken together
shall constitute but one and the same instrument.  Delivery of an executed
counterpart by facsimile or electronic means shall be equally effective as
delivery of an originally executed counterpart.

Section 6.

Governing Law.

This Amendment shall, in accordance with Section 5‑1401 of the General
Obligations Law of the State of New York, be governed by, and construed in
accordance with, the laws of the State of New York, without regard to conflicts
of

- 4 -



--------------------------------------------------------------------------------

 

law principles thereof that would call for the application of the laws of any
other jurisdiction.  Any legal action or proceeding with respect to this
Amendment may be brought in the courts of the State of New York (New York
County) or of the United States for the Southern District of New York, and by
execution and delivery of this Amendment, each of the parties hereto consents,
for itself and in respect of its property, to the exclusive jurisdiction of
those courts.  Each of the parties hereto irrevocably waives any objection,
including any objection to the laying of venue or based on the grounds of forum
non conveniens, or any legal process with respect to itself or any of its
property, which it may now or hereafter have to the bringing of any action or
proceeding in such jurisdiction in respect of this Amendment or any document
related hereto.  Each of the parties hereto waives personal service of any
summons, complaint or other process, which may be made by any other means
permitted by New York law.

Section 7.

Waiver of Jury Trial.

All parties hereunder hereby knowingly, voluntarily and intentionally waive any
rights they may have to a trial by jury in respect of any litigation based
hereon, or arising out of, under, or in connection with, this Agreement, or any
course of conduct, course of dealing, statements (whether oral or written) or
actions of the parties in connection herewith or therewith.  All parties
acknowledge and agree that they have received full and significant consideration
for this provision and that this provision is a material inducement for all
parties to enter into this Amendment.

Section 8.

Effect of Amendment; Reaffirmation of Transaction Documents.

Except as specifically amended, waived or otherwise modified herein, the terms
and conditions of the Credit Agreement and all other Transaction Documents and
any other documents, instruments and agreements executed and/or delivered in
connection therewith, shall remain in full force and effect and, subject to such
amendments, waivers and modifications herein set forth, are hereby ratified and
confirmed.  The Borrower hereby repeats and reaffirms all representations and
warranties made to the Administrative Agent, the Collateral Agent and the
Lenders in the Credit Agreement and the other Transaction Documents on and as of
the date hereof (and after giving effect to this Amendment) with the same force
and effect as if such representations and warranties were set forth in this
Amendment in full (except to the extent that such representations and warranties
relate expressly to an earlier date, in which case such representations and
warranties were true and correct as of such earlier date).

[Signature Pages Follow]

 

- 5 -



--------------------------------------------------------------------------------

 

In Witness Whereof, the parties hereto have caused this Amendment to be executed
and delivered as of the date first above written.

 

Vivint Solar Financing VI, LLC, as the Borrower

 

 

 

 

By: /s/ Thomas Plagemann



 



Name: Thomas Plagemann

 



Title:   Chief Commercial Officer

 

 

 

[Signature Page to Vivint Solar Financing VI, LLC Third Amendment to Credit
Agreement]

KL2 3182036

--------------------------------------------------------------------------------

 

Bank of America, N.A., as Administrative Agent and Collateral Agent

 

 

 

 

By: /s/ Kelly Weaver



 



Name: Kelly Weaver

 



Title:   Vice President

 

 




[Signature Page to Vivint Solar Financing VI, LLC Third Amendment to Credit
Agreement]

KL2 3182036

--------------------------------------------------------------------------------

 

Bank of America, National Association, as a Lender

 

 

 

 

By: /s/ Sheikh Omer Farooq



 



Name: Sheikh Omer Farooq

 



Title:   Managing Director




[Signature Page to Vivint Solar Financing VI, LLC Third Amendment to Credit
Agreement]

KL2 3182036

--------------------------------------------------------------------------------

 

Credit Suisse AG, Cayman Islands Branch, as a Lender

 

 

 

 

By: /s/ Patrick Duggan



 



Name: Patrick Duggan

 



Title:   Authorized Signatory

 

 

 

 

By: /s/ Kevin Quinn



 



Name: Kevin Quinn

 



Title:   Authorized Signatory

 

 

 




[Signature Page to Vivint Solar Financing VI, LLC Third Amendment to Credit
Agreement]

KL2 3182036

--------------------------------------------------------------------------------

 

Citibank, N.A., as a Lender

 

 

 

 

By: /s/ Steven Vierengel



 



Name: Steven Vierengel

 



Title:   Vice President




[Signature Page to Vivint Solar Financing VI, LLC Third Amendment to Credit
Agreement]

KL2 3182036

--------------------------------------------------------------------------------

 

KeyBank National Association, as a Lender

 

 

 

 

By: /s/ Benjamin C Cooper



 



Name: Benjamin C Cooper

 



Title:   Senior Vice President




[Signature Page to Vivint Solar Financing VI, LLC Third Amendment to Credit
Agreement]

KL2 3182036

--------------------------------------------------------------------------------

 

Silicon Valley Bank, as a Lender

 

 

 

 

By: /s/ Tai Pimputkar



 



Name: Chaitali (“Tai”) Pimputkar

 



Title:   Director




[Signature Page to Vivint Solar Financing VI, LLC Third Amendment to Credit
Agreement]

KL2 3182036

--------------------------------------------------------------------------------

 

Exhibit E

 

Commitments

 

Committed Lender

Conduit Lender

Funding Agent

Commitment

Bank of America, National Association

N/A

N/A

$[***]

Credit Suisse AG, Cayman Islands Branch

N/A

N/A

$[***]

Citibank, N.A.

N/A

N/A

$[***]

KeyBank National Association

N/A

N/A

$[***]

Silicon Valley Bank

N/A

N/A

$[***]

 

 

Total:

$570,000,000

 

